Exhibit 32.1 SECTION 1350 CERTIFICATION In connection with the Quarterly Report on Form 10-Q of Biota Pharmaceuticals, Inc. (“the Company”), for the quarterly period ended September 30, 2013 (the “Report”), the undersigned officer of the Company hereby certifies , pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: ● The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and ● The information in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: November 8, 2013 By: /s/Russell H Plumb Russell H Plumb Chief Executive Officer and President (Principal Executive Officer and Principal Financial Officer)
